IN THE SUPREME COURT OF THE STATE OF DELAWARE



KAREN S. WEBSTER,                      §
                                       §      No. 593, 2014
      Petitioner Below,                §
      Appellant,                       §      Court Below:
                                       §      Superior Court of the State of
      v.                               §      Delaware in and for New Castle
                                       §      County
DELAWARE BOARD OF                      §      C.A. No. N13A-05-011 FSS
MEDICAL LICENSURE AND                  §
DISCIPLINE,                            §
                                       §
      Defendant Below,                 §
      Appellee.                        §

                             Submitted: June 17, 2015
                             Decided: June 19, 2015

Before STRINE, Chief Justice, HOLLAND and SEITZ, Justices.

                                      ORDER

      This 19th day of June 2015, after careful consideration of the parties’ briefs

and oral argument on appeal, we find it evident that the September 22, 2014

judgment of the Superior Court should be affirmed on the basis of and for the

reasons assigned in the May 7, 2013 Public Order of the Delaware Board of

Medical Licensure and Discipline.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                      Justice




                                  2